DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The Amendment filed May 31, 2022 in response to the Office Action of March 2, 2022, is acknowledged and has been entered. Claims 1-5, 17, 20, 25-30, 38 are pending. Claims 1, 25 and 38 are amended. Claims 1-5, 17, 20 remain withdrawn. Claims 25-30 and 38 are currently being examined.

Claim Objections
2.	Claims 29 and 30 are free of the art but are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Rejection Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

3.	Claims 25-28 and 38 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63-65, 69-76 of copending Application No. 16/166,878 (reference application now allowed and recently issued to patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims a method comprising: 
selecting a subject who has been determined to have an amount of p95-HER2 protein in a sample of the subject's HER2-positive tumor above a predetermined cutoff by:
(a) providing a p95HER2 monoclonal antibody produced by a hybridoma cell line having ATCC accession number PTA-9740 (p95.D9.1), PTA-9738 (p95.D3.4), or PTA-9739 (p95.D8.2);
(b) providing a binding compound that binds to the p95-HER2 monoclonal antibody, wherein the binding compound comprises a molecular tag covalently attached thereto via a cleavable linkage:
(c) quantifying the amount of p95HER2 protein in a sample from the subject by the 
steps of (1) incubating the sample with the p95HER2 monoclonal antibody and the binding compound, (ii) treating the sample with a cleaving agent to release the molecular tag from the binding compound, and (iii) measuring the amount of released molecular tag as indicative of the amount of p95-HER2 protein in the sample; and
(d) comparing the amount of p95HER2 protein in the sample determined in step (c) with the predetermined cutoff,
wherein the predetermined cutoff comprises at least one of
(i) a level of p95-HER2 protein expression at least two-fold greater than a control cancer cell line having a basal level of p95-HER2 expression Gi) a level of p95-HER2 protein expression corresponding to at least a top 30th percentile of p95-HER2 protein expression in a reference cohort of subjects having the HER2 positive cancer; and administering a HER2-acting agent and a second form of cancer treatment to the subject,
wherein the p95HER2 protein has a first amino acid corresponding to methionine 611 of HER2 protein;
wherein the predetermined cutoff comprises a level of p95HER2 protein expression corresponding to at least a top 40th percentile of p95-HER2 protein expression in a reference cohort of subjects having the HER2 positive cancer;
wherein the HER2-positive cancer of the subject has been characterized as HER2-positive based on at least one of an elevated level of HER2 gene expression, an elevated level of HER2 protein level, or HER2 gene amplification;
wherein the cancer is breast cancer or primary breast cancer;
wherein the subject has in increased risk of metastasis as compared to a control subject that has a p95-HER2 protein amount below the predetermined cutoff.
The copending application claims a method comprising the same assay steps instantly claimed wherein the result is identifying and selecting patient populations having high p95 levels above the HER2+ cancer patient population cutoff.


Response to Arguments
4.	Applicants did not present any arguments against the rejection on the ground of nonstatutory double patenting over copending Application No. 16/166,878 (now allowed and recently issued). No terminal disclaimer was filed over the copending application. Therefore the rejection is maintained for the reasons of record.


5.	All other rejections recited in the Office Action mailed March 2, 2022 are hereby withdrawn in view of amendments. Applicants filed a terminal disclaimer over US Patent 8,470,542.


6.	Conclusion: Claims 25-28 and 38 are rejected. Claims 29 and 30 are objected to.




Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642